DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 45, 48-51, and 57-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Achhab et al. (Pub. No.: US 2015/0018895 A1); hereinafter referred to as “El Achhab”, in view of Bashyam (Pub. No.: US 2014/0135868 A1).
Regarding claim 45, El Achhab discloses a device for decreasing snoring, obstructive sleep apnea, upper airway resistance condition, or a combination thereof in an individual (e.g. see abstract), the device comprising: transcutaneous stimulators (e.g. see element 18, [0046]-[0053]) couplable to the individual's neck and/or chin using a removable adhesive (Note: The adhesive is not actually claimed. The device is configured to and/or capable of being coupled via an adhesive), each transcutaneous stimulator being configured to stimulate a region of the individual's neck (e.g. see figure 2, [0052]-[0057]), wherein the stimulators are configured to stimulate first and second regions of the individual's neck that are anterior triangle regions on opposing sides of the individual's midline, where a hypoglossal nerve splits between a medial contingent and a lateral contingent, and wherein the transcutaneous stimulators are configured to stimulate third and fourth regions of the individual's neck that are anterior triangle regions on opposing sides of individual's midline, said third and fourth regions of the individual's neck being posterior to the first and second regions of the individual's neck (e.g. see figure 2, [0052]-[0057]. Note: The device is configured to and/or capable of meeting the functional use recitations of the system/device claim); and a processor in electrical communication with the transcutaneous stimulators, said processor being configured to control the transcutaneous stimulation (e.g. see [0058]-[0061], elements 23 and 25).
El Achhab discloses transcutaneous stimulators on the patient neck to treat snoring, apnea, etc. (e.g. see abstract, see figure 2, [0052]-[0057]) but is silent as to four stimulators total with 2 on each side of the patient. Bashyam teaches that it is known to use 2 stimulators on each side of the patients head when treating snoring/apnea etc. as set forth in [0068], figures 6A, 6B, elements 603, R1, R2, L1, L2 to provide a wider range of nerve targeting capabilities that 4 electrodes provide rather than 2 electrodes. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use four total stimulators with 2 on each side of the patient head for apnea/snoring treatment as taught by Bashyam in the system of El Achhab, since said modification would provide the predictable results of a wider range of nerve targeting capabilities that 4 electrodes provide rather than 2 electrodes.
Regarding claim 48, El Achhab discloses the processor is configured to incrementally increase/decrease stimulation intensity until a threshold is met (e.g. see [0050]).
Regarding claim 49, El Achhab discloses the processor is configured to adjust stimulation intensity in response to a vital sign collected from the individual while the individual is asleep (e.g. see [0050]).
Regarding claim 50, El Achhab discloses the claimed invention but is silent as to the four transcutaneous stimulators are gold-plated or silver-plated copper electrodes. Bashyam teaches that it is known to use gold/silver plated electrodes as set forth in [0068] to provide a more biocompatible electrode material. It would have been obvious to one having ordinary skill in the art at the time the invention was made gold/silver plated electrodes as taught by Bashyam in the system of El Achhab, since said modification would provide the predictable results of a wider range of a more biocompatible electrode material.
Regarding claim 51, El Achhab discloses transcutaneous stimulators on the patient neck to treat snoring, apnea, etc. (e.g. see abstract, see figure 2, [0052]-[0057]) but is silent as to the four transcutaneous stimulators are oriented in fixed positions relative to one another. Bashyam teaches that it is known to use four transcutaneous stimulators are oriented in fixed positions relative to one another as set forth in [0068], figures 6A, 6B, elements 603, R1, R2, L1, L2 to provide a wider range of nerve targeting capabilities that 4 electrodes provide rather than 2 electrodes. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the four transcutaneous stimulators are oriented in fixed positions as taught by Bashyam in the system of El Achhab, since said modification would provide the predictable results of a wider range of nerve targeting capabilities that 4 electrodes provide rather than 2 electrodes.
Regarding claim 57, El Achhab discloses a power source (e.g. see [0040], [0058]) coupled to the device for providing an electrical signal to the four transcutaneous stimulators; and a user interface (e.g. see [0045], [0051]) in wireless communication (e.g. see [0034]) with the device of claim 45.
Regarding claim 58, El Achhab discloses a sleep sensor (e.g. see [0040]-[0049], “microphone”) in wireless communication (e.g. see [0034]) with the device of claim 45.
Claim(s) 46 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Achhab and Bashyam in view of Petrofsky (Patent Number: 4,996,987).
Regarding claims 46 and 47, El Achhab and Bashyam disclose the claimed invention but are silent as to the device is configured to deliver at least two bi-phasic waveform modulations, wherein at least a first type of the at least two types of biphasic waveform modulations is a low-intensity, high frequency waveform and another type of the at least two types of waveform modulations is a high-intensity, low-frequency waveform and the high-intensity, low-frequency waveform comprises at least two pulses, wherein one pulse of the at least two pulses is positive in magnitude and wherein another pulse of the at least two pulses is negative in magnitude. Petrofsky teaches that it is known to use such a modification as set forth in columns 4-5 lines 48-11, figure 2 elements 54, 58 to provide more comfortable stimulation via a desensitizing pulse(s) prior to the therapeutic stimulus. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the waveform pattern disclosed above as taught by Petrofsky in the system of El Achhab and Bashyam, since said modification would provide the predictable results of more comfortable stimulation via a desensitizing pulse(s) prior to the therapeutic stimulus.
Claim(s) 53-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Achhab and Bashyam in view of Duncan (Pub. No.: US 2013/0226275 A1).
Regarding claims 53-56, El Achhab and Bashyam disclose the claimed invention except for the device is configured to be couplable to an adhesive component that is in electrical communication with at least a portion of each of the four transcutaneous stimulators, and wherein the orientation of the adhesive component, when coupled to the device, conducts the electrical stimulation from the four transcutaneous stimulators to the first, second, third, and fourth regions of the individual's neck and prevents conduction of the electrical stimulation from the four transcutaneous stimulators to the individual's neck at regions other than the first, second, third, and fourth regions, the adhesive component, wherein the adhesive component comprises conductive and nonconductive regions, said conductive regions being configured to facilitate electrical communication between each of the four transcutaneous stimulators and the respective regions on the individual's neck, said nonconductive regions of the adhesive component are configured to prevent electrical stimulation from being conducted outside of the four regions of the individual's neck, and each of the conductive regions are composed of a hydrogel. Duncan teaches that it is known to use such a modification as set forth in [0064], figures 2-4, elements 52, 54, 55, and 57 to ensure conductive gel portions are spaced apart and may be advantageously separated to insure the current flow is primarily across the patient's skin (e.g. see [0064]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to [XXX] as taught by Duncan in the system of El Achhab and Bashyam, since said modification would provide the predictable results of ensuring conductive gel portions are spaced apart and may be advantageously separated to insure the current flow is primarily across the patient's skin.

Allowable Subject Matter
Claims 59-64 are allowed.
Claim 52 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP C EDWARDS/Examiner, Art Unit 3792          

/Amanda K Hulbert/Primary Examiner, Art Unit 3792